            Case 3:21-mj-05101-DWC-BHS Document 8 Filed 05/24/21 Page 1 of 2




1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8
                                           AT TACOMA
9
10
       UNITED STATES OF AMERICA,                        CASE NO. 21-MJ-5101-DWC
11
                                    Plaintiff
12
                                                        ORDER STAYING RELEASE
13
                               v.
14
       ABIDEMI RUFAI
15     a/k/a Sandy Tang,
                                    Defendant.
16
17
             The government has moved for a stay of the release order issued in the Eastern
18
     District of New York on May 21, 2021, to allow the government to seek review of the
19
     release order pursuant to 18 U.S.C. § 3145(a). The government has indicated it will file
20
     its motion for review of the release order on May 24, 2021.
21
             For the reasons stated in the Emergency Motion to Stay Release Order, the
22
     government’s motion to stay is GRANTED. The release order is STAYED, and
23
     defendant shall remain in custody pending this Court’s decision on the government’s
24
     motion for review.
25
26
27
28
      United States v. Rufai                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET
      Stay Order -1
                                                                                  SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 3:21-mj-05101-DWC-BHS Document 8 Filed 05/24/21 Page 2 of 2




1           SO ORDERED: May 24, 2021



                                        A
2
3
4
                                        BENJAMIN H. SETTLE
5
                                        United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Rufai                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET
     Stay Order -2
                                                                                SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
